Exhibit 10.1

DUCOMMUN INCORPORATED

2020 STOCK INCENTIVE PLAN

Section 1. PURPOSE OF PLAN

The purpose of the 2020 Stock Incentive Plan (the “Plan”) of Ducommun
Incorporated, a Delaware corporation (the “Company”), is to enable the Company
and its subsidiaries to attract, retain and motivate their employees and
nonemployee directors by providing for or increasing the proprietary interests
of such persons in the Company.

Section 2. PERSONS ELIGIBLE UNDER PLAN

Any person who is a current or prospective employee or a nonemployee director of
the Company or any of its subsidiaries (a “Participant”) shall be eligible to be
considered for the grant of Awards (as hereinafter defined) hereunder.

Section 3. AWARDS

(a) The Board of Directors and/or the Committee (as hereinafter defined), on
behalf of the Company, is authorized under this Plan to enter into any type of
arrangement with a Participant that is not inconsistent with the provisions of
this Plan and that, by its terms, involves or might involve the issuance of
(i) shares of common stock, par value $.01 per share, of the Company (“Common
Shares”) or (ii) a Derivative Security (as such term is defined in Rule 16a-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as such Rule may be amended from time to time) with an exercise or
conversion privilege at a price related to the Common Shares or with a value
derived from the value of the Common Shares. The entering into of any such
arrangement is referred to herein as the “grant” of an “Award.”

(b) Awards are not restricted to any specified form or structure and may
include, without limitation, sales or bonuses of stock, restricted stock,
restricted stock units, stock options, stock purchase warrants, other rights to
acquire stock, securities convertible into or redeemable for stock, stock
appreciation rights, phantom stock, dividend equivalents, performance units or
performance shares, and an Award may consist of one such security or benefit, or
two or more of them in tandem or in the alternative; provided that, Participants
shall have no voting rights with respect to any Common Shares subject to such
Awards until the Participant has become the holder of record of the Common
Shares; provided, further, that dividends or dividend equivalents
credited/payable in connection with an Award (to the extent such dividends or
dividend equivalents may become credited/payable for the Award) that are not yet
vested shall be subject to the same restrictions and risk of forfeiture as the
underlying Award and shall not be paid until the underlying Award vests.
Dividend equivalent rights shall not be granted in connection with any Award of
stock options or stock appreciation rights.

(c) Common Shares may be issued pursuant to an Award for any lawful
consideration as determined by the Board of Directors and/or the Committee,
including, without limitation, services rendered by the recipient of such Award.

(d) Subject to the provisions of this Plan, the Board of Directors and/or the
Committee, in its sole and absolute discretion, shall determine all of the terms
and conditions of each Award granted under this Plan, which terms and conditions
may include, among other things:

(i) a provision permitting the recipient of such Award, including any recipient
who is a director or officer of the Company, to pay the purchase price of the
Common Shares or other property issuable pursuant to such Award, or such
recipient’s tax withholding obligation with respect to such issuance, in whole
or in part, by any one or more of the following:

(A) the delivery of previously owned shares of capital stock of the Company
(including “pyramiding”) or other property, provided that the Company is not
then prohibited from purchasing or acquiring shares of its capital stock or such
other property,

(B) a reduction in the amount of Common Shares or other property otherwise
issuable pursuant to such Award,

(C) an irrevocable commitment by a broker to pay over such amount from a sale of
the shares issuable pursuant to such Award, or

(D) the delivery of a promissory note, the terms and conditions of which shall
be determined by the Committee.

(ii) a provision conditioning or accelerating the receipt of benefits pursuant
to such Award, either automatically or in the discretion of the Board of
Directors and/or the Committee, upon the occurrence of specified events,
including, without limitation, a change of control of the Company, an
acquisition of a specified percentage of the voting power of the Company, the
dissolution or liquidation of the Company, a sale of substantially all of the
property and assets of the Company or an event of the type described in
Section 7 hereof; or



--------------------------------------------------------------------------------

(iii) a provision required in order for such Award to qualify as an incentive
stock option (“Incentive Stock Option”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), provided that the recipient of
such Award is eligible under the Code to receive an Incentive Stock Option.

(e) Notwithstanding anything herein to the contrary, with respect to stock
options and stock appreciation rights issued under the Plan, the Board of
Directors and/or the Committee, in its sole and absolute discretion, shall
determine the exercise or base price per Common Share subject to such Awards,
which, in no event will be less than the Fair Market Value (as defined below) of
the Common Shares on the date of grant; provided, however, that the exercise or
base price per Common Share with respect to a stock option or stock appreciation
right that is granted in connection with a merger or other acquisition as a
substitute or replacement award for options and/or stock appreciation rights
held by employees or directors of the acquired entity may be less than 100% of
the Fair Market Value of the Common Shares on the date such Award is granted if
such exercise or base price is based on an adjustment method or formula set
forth in the terms of the awards held by such individuals or in the terms of the
agreement providing for such merger or other acquisition. For purposes of the
Plan, the term “Fair Market Value” means, as of any given date, the closing
sales price on such date (or, if there are no reported sales on such date, on
the last date prior to such date on which there were sales) of the Common Shares
on the New York Stock Exchange Composite Tape.

(f) The Board of Directors and/or the Committee, in its sole and absolute
discretion, shall determine the term of each stock option and stock appreciation
right awarded under the Plan, which in no case shall exceed a period of ten
(10) years from the date of grant.

(g) Other than in connection with a change in the Company’s capitalization (as
described in Section 7), at any time when the exercise or base price of a stock
option or stock appreciation right is above the Fair Market Value of a Common
Share, the Company shall not, without shareholder approval (i) reduce the
exercise or base price of such stock option or stock appreciation right,
(ii) exchange such stock option or stock appreciation right for cash, another
Award, or a new stock option or stock appreciation right with a lower exercise
or base price or (iii) otherwise reprice such stock option or stock appreciation
right.

(h) Notwithstanding anything herein to the contrary, the grant, issuance,
retention, vesting and/or settlement of restricted stock, restricted stock unit,
performance share, performance unit and other similar Awards will occur when and
in such installments and/or pursuant to the achievement of such performance
criteria, in each case, as the Board of Directors and/or the Committee, in its
sole and absolute discretion, shall determine provided, that Awards granted
under the Plan may not become exercisable, vest or be settled, in whole or in
part, prior to the one-year anniversary of the date of grant, except that the
Board of Directors and/or the Committee may provide that Awards become
exercisable, vest or settle prior to such date in the event of the Participant’s
death or disability or in the event of a change in control. Notwithstanding the
foregoing, up to 5% of the aggregate number of Common Shares authorized for
issuance under this Plan (as described in Section 4 hereof) may be issued
pursuant to Awards subject to any, or no, vesting conditions, as the Board of
Directors and/or the Committee determines appropriate.

(i) The Committee may establish performance criteria and level of achievement
versus such criteria that shall determine the number of Common Shares, units, or
cash to be granted, retained, vested, issued or issuable under or in settlement
of or the amount payable pursuant to an Award, which criteria may include any
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Corporation as a
whole or to a business unit or subsidiary, either individually, alternatively or
in any combination, and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous years’ results or to a designated comparison group, either based upon
United States Generally Accepted Accounting Principles (“GAAP”) or non-GAAP
financial results, in each case as specified by the Committee: earnings per
share (diluted and/or basic), revenue, net profit after tax, gross profit,
operating profit, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), earnings before interest and taxes (“EBIT”), cash flow (before or
after dividends), free cash flow (or free cash flow per share), asset quality,
stock price performance, unit volume, return on equity, change in working
capital, change in indebtedness or financial leverage, return on capital or
shareholder return, return on total capital, return on invested capital, return
on investment, return on assets or net assets, market capitalization, economic
value added, debt leverage (debt to capital), revenue, income or net income,
operating income, operating profit or net operating profit, operating margin or
profit margin, return on operating revenue, cash from operations, operating
ratio, operating revenue, net service revenue and/or total backlog, days sales
outstanding, health and safety or customer service.

(j) The Board of Directors and/or Committee may, in an Award agreement or
otherwise, provide for the deferred delivery of Common Shares or cash upon
settlement, vesting or other events with respect to restricted stock units and
performance stock units. Notwithstanding anything herein to the contrary, in no
event will election to defer the delivery of Common Shares or any other payment
with respect to any Award be allowed if the Board of Directors and/or Committee
determines, in its sole discretion, that the deferral would result in the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code. The
Company, the Board of Directors and/or the Committee shall have no liability to
a Participant, or any other party, if an Award that is intended to be exempt
from, or compliant with, Section 409A of the Code is not so exempt or compliant
or for any action taken by the Board of Directors and/or the Committee.



--------------------------------------------------------------------------------

Section 4. STOCK SUBJECT TO PLAN

(a) The aggregate number of Common Shares issued and issuable pursuant to all
Awards granted under this Plan shall be, subject to adjustment as provided in
Section 7 hereof, 429,030, plus (i) any shares of Common Stock that remain
available for grant under the Ducommun Incorporated 2013 Stock Incentive Plan,
as amended on May 2, 2018 (the “Prior Plan”), as of May 6, 2020 and (ii) any
shares of Common Stock subject to outstanding awards under the Prior Plan as of
May 6, 2020 that on or after May 6, 2020 are forfeited, terminated, expire or
otherwise lapse without being exercised (to the extent applicable), or are
settled in cash.

(b) For purposes of Section 4(a) hereof, the aggregate number of Common Shares
issued under this Plan at any time shall equal only the number of Common Shares
actually issued upon exercise or settlement of an Award. Notwithstanding the
foregoing, Common Shares subject to an Award under the Plan may not again be
made available for issuance under the Plan if such Common Shares are: (i) Common
Shares that were subject to a stock-settled stock appreciation right and were
not issued upon the net settlement or net exercise of such stock appreciation
right, (ii) Common Shares used to pay the exercise or purchase price of a stock
option or other Award, (iii) Common Shares delivered to or withheld by the
Company to pay the withholding taxes related a stock option or stock
appreciation right, or (iv) Common Shares repurchased on the open market with
the proceeds of a stock option exercise. Common Shares subject to Awards that
have been canceled, expired, forfeited or otherwise not issued under an Award
and Common Shares subject to Awards settled in cash shall not count as Common
Shares issued under this Plan.

(c) The aggregate number of shares of Common Shares that may be issued pursuant
to the exercise of Incentive Stock Options granted under this Plan shall not
exceed the number set forth in Section 4(a), which number shall be calculated
and adjusted pursuant to Section 7 only to the extent that such calculation or
adjustment will not affect the status of any option intended to qualify as an
Incentive Stock Option under Section 422 of the Code. The aggregate number of
Common Shares subject to Awards granted under this Plan during any calendar year
to any one Participant shall not exceed 250,000 (the “Annual Share Limit”). In
addition, if, in any calendar year, all or a portion of the Annual Share Limit
is not awarded to a Participant, the unused portion of the Annual Share Limit
for such Participant shall also be available for grant to that Participant in
subsequent years.

(d) The aggregate dollar value of equity-based Awards (based on the grant date
fair value of such Awards) and cash compensation granted under this Plan or
otherwise during any calendar year to any one non-employee director shall not
exceed $250,000; provided, however, that in the calendar year in which a
non-employee director first joins the Board of Directors or is first designated
as Chairman of the Board of Directors or Lead Directors, the maximum aggregate
dollar value of equity-based and cash compensation granted to the Participant
may be up to two hundred percent (200%) of the foregoing limit and the foregoing
limit shall not count any tandem stock appreciation rights.

(e) Awards may be granted and Common Shares may be issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or any subsidiary or with which the Company or any subsidiary combines
(“Substitute Awards”). Such Awards shall not reduce the Common Shares authorized
for issuance under this Plan or authorized for grant to a Participant in any
calendar year. Additionally, in the event that a company acquired by the Company
or any subsidiary, or with which the Company or any subsidiary combines, has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
this Plan and shall not reduce the Common Shares authorized for issuance under
this Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were employees or directors of such acquired or combined
company before such acquisition or combination.

Section 5. DURATION OF PLAN

Awards shall not be granted under this Plan after May 6, 2030. Although Common
Shares may be issued after May 6, 2030 pursuant to Awards granted prior to such
date, no Common Shares shall be issued under this Plan after May 6, 2040.

Section 6. ADMINISTRATION OF PLAN

(a) This Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”), or, in the absence of a
Committee, the Board of Directors itself. Any power of the Committee may also be
exercised by the Board of Directors, except to the extent that the grant or
exercise of such authority would cause any Award or transaction to become
subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934 or cause an
Award otherwise intended to qualify as performance-based compensation under
Section 162(m) of the Code not to qualify for such treatment. To the extent that
any permitted action taken by the Board of Directors conflicts with action taken
by the Committee, the Board of Directors action shall control. The Committee may
by resolution or written policy authorize one or more officers of the Company to
perform any or all things that the Committee is authorized and empowered to do
or perform under the Plan, and for all purposes under this Plan, such officer or
officers shall be treated as the Committee; provided, however, that the
resolution or policy so authorizing such officer or officers shall specify that
the total number of Awards (if any) such officer or officers may award pursuant
to such delegated authority shall not exceed the annual allotment of shares
approved by the Committee, and any such Award shall be subject to the form of
award agreement theretofore approved by the Committee. No such officer shall
designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer. In addition, the Committee may delegate any
or all aspects of the day-to-day administration of the Plan to one or more
officers or employees of the Company or any subsidiary, and/or to one or more
agents.



--------------------------------------------------------------------------------

(b) Subject to the provisions of this Plan, the Board of Directors and/or the
Committee shall be authorized and empowered to do all things necessary or
desirable in connection with the administration of this Plan, including, without
limitation, the following:

(i) adopt, amend and rescind rules and regulations relating to this Plan;

(ii) determine which persons are Participants and to which of such Participants
if any, Awards shall be granted hereunder;

(iii) to establish and verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award;

(iv) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by Participants under this Plan;

(v) grant Awards to Participants and determine the terms and conditions thereof,
including the number of Common Shares issuable pursuant thereto;

(vi) determine the extent to which adjustments are required pursuant to
Section 7 hereof;

(vii) interpret and construe this Plan and the terms and conditions of all
Awards granted hereunder;

(viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan; and

(ix) to interpret and construe this Plan and the terms and conditions of all
Awards granted hereunder and to make exceptions to any such provisions if the
Board of Directors and/or the Committee, in good faith, determine that it is
necessary to do so in light of extraordinary circumstances and for the benefit
of the Company and so as to avoid unanticipated consequences or address
unanticipated events (including any temporary closure of an applicable stock
exchange, disruption of communications or natural catastrophe.

(c) All decisions, determinations and interpretations by the Board of Directors
and/or the Committee regarding the Plan, any rules and regulations under the
Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Board of Directors and/or the Committee shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

Section 7. ADJUSTMENTS

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of securities, or if cash, property or securities are
distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular, quarterly cash
dividend) or other distribution, stock split, reverse stock split or the like,
or if substantially all of the property and assets of the Company are sold,
then, unless the terms of such transaction shall provide otherwise, the Board of
Directors and/or the Committee shall make appropriate and proportionate
adjustments in (a) the number and type of, and exercise price for, shares or
other securities or cash or other property that may be acquired pursuant to
Incentive Stock Options and other Awards theretofore granted under this Plan,
(b) the maximum number and type of shares or other securities that may be issued
pursuant to Incentive Stock Options and other Awards thereafter granted under
this Plan, and (c) the number and type of shares or other securities subject to
the individual limits set forth in Section 4 of this Plan. In no event shall any
action be taken pursuant to this Section 7 that would change the payment or
settlement date of an Award in a manner that would result in the imposition of
any additional taxes or penalties pursuant to Section 409A of the Code. No right
to purchase fractional shares shall result from any adjustment in Awards
pursuant to this Section 7. In case of any such adjustment, the Common Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 7 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

Section 8. AMENDMENT AND TERMINATION OF PLAN

The Board of Directors may amend or terminate this Plan at any time and in any
manner, provided, however, that no such amendment or termination shall deprive
the recipient of any Award theretofore granted under this Plan, without the
consent of such recipient, of any of his or her rights thereunder or with
respect thereto. In addition, the Committee may correct any defect, supply any
omission, or reconcile any inconsistency in any award agreement in the manner
and to the extent it shall deem desirable to effectuate the purposes of the Plan
and the related Award. Notwithstanding the foregoing, no such amendment shall,
without the approval of the shareholders of the Company:

 

(a)

increase the maximum number of Common Shares for which Awards may be granted
under this Plan;



--------------------------------------------------------------------------------

(b)

reduce the price at which options may be granted below the price provided for in
Section 3(e);

 

(c)

reprice outstanding options or stock appreciation rights;

 

(d)

extend the term of this Plan;

 

(e)

change the class of persons eligible to be Participants;

 

(f)

increase the individual maximum limits in Section 4(c); or

 

(g)

otherwise amend the Plan in any manner requiring shareholder approval by law or
the rules of any stock exchange or market or quotation system on which the
Common Shares are traded, listed or quoted.

Section 9. EFFECTIVE DATE OF PLAN

This Plan shall be effective as of May 6, 2020 provided, however, that no Common
Shares may be issued under this Plan until it has been approved, directly or
indirectly, by the affirmative votes of the holders of a majority of the
securities of the Company present, or represented, and entitled to vote at a
meeting duly held in accordance with the laws of the State of Delaware.

Section 10. LEGAL REQUIREMENTS

(a) No Common Shares issuable pursuant to an Award shall be issued or delivered
unless and until, in the opinion of counsel for the Company, all applicable
requirements of federal, state and other securities laws, and the regulations
promulgated thereunder, and any applicable listing requirements of any stock
exchange on which shares of the same class are then listed, shall have been
fully complied with. The Company shall not be required to register in a
Participant’s name or deliver any Common Shares prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Common
Shares hereunder, the Company and its subsidiaries shall be relieved of any
liability with respect to the failure to issue or sell such Common Shares as to
which such requisite authority shall not have been obtained. No Award shall be
exercisable and no Common Shares shall be issued and/or transferable under any
other Award unless a registration statement with respect to the Common Shares
underlying such Award is effective and current or the Company has determined
that such registration is unnecessary.

(b) It is the Company’s intent that the Plan shall comply in all respects with
Rule 16b-3 promulgated under the Exchange Act, as such Rule may be amended from
time to time. If any provision of the Plan is found not to be in compliance with
Rule 16b-3 of the Exchange Act, such provision shall be null and void.

(c) The Committee may provide that the Common Shares issued upon exercise of an
Award or otherwise subject to or issued under an Award shall be subject to such
further agreements, restrictions, conditions or limitations as the Committee in
its discretion may specify prior to the exercise of such Award or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the Common Shares issued upon exercise, vesting or settlement of
such Award (including the actual or constructive surrender of Common Shares
already owned by the Participant) or payment of taxes arising in connection with
an Award. Without limiting the foregoing, such restrictions may address the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Common Shares issued under an Award,
including without limitation (i) restrictions under an insider trading policy or
pursuant to applicable law, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Shares to be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.

Section 11. MISCELLANEOUS

(a) Neither the adoption of this Plan by the Board nor the submission of this
Plan to the shareholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, the granting of retention shares or stock options otherwise
than under this Plan, and such arrangements may be either generally applicable
or applicable only in specific cases.

(b) This Plan and any agreements or other documents hereunder shall be
interpreted and construed in accordance with the laws of the State of Delaware
and applicable federal law. Any reference in this Plan or in the agreement or
other document evidencing any Awards to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.

(c) Nothing in this Plan or an Award agreement shall interfere with or limit in
any way the right of the Company, its subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall



--------------------------------------------------------------------------------

constitute an employment contract with the Company, any subsidiary and/or its
affiliates. Subject to Sections 5, 8 and 9, this Plan and the benefits hereunder
may be terminated at any time in the sole and exclusive discretion of the Board
without giving rise to any liability on the part of the Company, its
subsidiaries and/or its affiliates.

(d) Except as otherwise provided by the Committee in the Award agreement, Awards
may be forfeited if the Participant terminates his or her employment with the
Company, a subsidiary or an affiliate for any reason.

(e) To the extent any payment under this Plan is considered deferred
compensation subject to the restrictions contained in Section 409A of the Code,
such payment may not be made to a specified employee (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code) upon “separation from service”
(within the meaning of Section 409A of the Code) before the date that is three
months after the specified employee’s separation from service (or, if earlier,
the specified employee’s death). Any payment that would otherwise be made during
this period of delay shall be accumulated and paid on the sixth month plus one
day following the specified employee’s separation from service (or, if earlier,
as soon as administratively practicable after the specified employee’s death).

(f) The Plan is intended to be an unfunded plan. Participants are and shall at
all times be general creditors of the Company with respect to their Awards. If
the Committee or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

(g) All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(h) Subject to the terms and conditions of the Plan, the Committee may provide
that any Participant and/or any Award, including any Common Shares subject to an
award, will be subject to any recovery, recoupment, clawback and/or other
forfeiture policy maintained by the Company from time to time.

(i) To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of a stock option
exercise, disposition of Common Shares issued under an Incentive Stock Option,
the vesting of or settlement of an Award, an election pursuant to Section 83(b)
of the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its subsidiaries shall not
be required to issue Common Shares, make any payment or to recognize the
transfer or disposition of Common Shares until all such obligations are
satisfied.

(j) Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each stock option or stock appreciation
right shall be exercisable only by the Participant during his or her lifetime.
Notwithstanding the foregoing, outstanding stock options may be exercised
following the Participant’s death by the Participant’s beneficiaries or as
permitted by the Board of Directors and/or Committee. Further, and
notwithstanding the foregoing, to the extent permitted by the Board of Directors
and/or Committee, the person to whom an Award is initially granted (“Grantee”)
may transfer an Award to any “family member” of the Grantee (as such term is
defined in Section A.1(a)(5) of the General Instructions to Form S-8 under the
Securities Act of 1933, as amended (“Form S-8”)), to trusts solely for the
benefit of such family members and to partnerships in which such family members
and/or trusts are the only partners; provided that, (i) as a condition thereof,
the transferor and the transferee must execute a written agreement containing
such terms as specified by the Board of Directors and/or Committee, and (ii) the
transfer is pursuant to a gift or a domestic relations order to the extent
permitted under the General Instructions to Form S-8. Except to the extent
specified otherwise in the agreement the Board of Directors and/or Committee
provides for the Grantee and transferee to execute, all vesting, exercisability
and forfeiture provisions that are conditioned on the Grantee’s continued
employment or service shall continue to be determined with reference to the
Grantee’s employment or service (and not to the status of the transferee) after
any transfer of an Award pursuant to this Section 11(j), and the responsibility
to pay any taxes in connection with an Award shall remain with the Grantee
notwithstanding any transfer other than by will or intestate succession.

(k) Awards granted under the Plan and/or communications regarding the Plan and
any Award under the Plan may be made by sent via electronic delivery through an
online or electronic system established and maintained by the Corporation or a
third party designated by the Corporation.

(l) The Board of Directors shall have the authority, subject to the express
limitations of the Plan, to create sub-plans hereunder necessary to comply with
laws and regulations of any foreign country in which the Company may seek to
grant an Award to a person eligible under Section 2.